Citation Nr: 0628455	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-06 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to an initial compensable rating for an injury to 
the mouth.

Entitlement to service connection for degenerative disc 
disease.

Entitlement to service connection for residuals of a right 
hand and wrist injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 through 
November 1970.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The issue regarding the veteran's claim for an initial 
compensable rating for an injury to the mouth is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have residuals of a right hand and 
wrist injury which is related to service

2.  The veteran's current degenerative disc disease is not 
related to service and was not diagnosed within one year of 
the veteran's discharge from service.  


CONCLUSION OF LAW

1.  Residuals of a right hand and wrist injury were not 
incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  Degenerative disc disease was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153; 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), the 
VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence the VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
regarding the veteran's claim for service connection for his 
right hand and wrist injury, sent in November 2002, (prior to 
the January 2003 adverse determination) adequately informed 
the veteran of the evidence and information (1) necessary to 
substantiate the claim; (2) that VA would seek to provide; 
and (3) that the veteran was expected to provide.  The letter 
also essentially told the veteran to submit any information 
or evidence in his possession.  The RO additionally requested 
that the veteran identify any relevant records and/or 
additional supporting information or evidence, and submit 
authorizations to the RO so that the RO could obtain the 
records or other evidence on his behalf.  

While the November 2002 letter did not provide the proper 
notice regarding the veteran's claim for degenerative disc 
disease, the RO did provide the veteran with proper VCAA 
notice via telephone, prior to the January 2003 adverse 
decision.  In a report of contact, dated December 2002, the 
veteran was informed of the evidence and information (1) 
necessary to substantiate the claim; (2) that VA would seek 
to provide; and (3) that the veteran was expected to provide.  
The report of contact also indicates that the veteran had no 
further evidence to submit in support of his claims.  In 
light of the foregoing, the Board finds that the VA's duty to 
notify has been fully satisfied with respect to the veteran's 
claims.  

The Board further notes that the veteran's service medical 
records and private medical records, as well as the veteran's 
social security administration records, have been obtained.  
The veteran was also provided with a VA examination of the 
right hand and wrist as well as a hearing in front of a 
decision review officer.  The veteran has not identified any 
further evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.




Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  Certain chronic 
diseases, including arthritis, which become manifest to a 
compensable degree within the year after service, will be 
rebuttably presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).


History and Analysis

The claim for degenerative disc disease:

The veteran claims that his current degenerative disc disease 
is the result of the physical contact he engaged in when 
breaking up numerous fights and riots as Military Police.  

Service medical records reveal that the veteran reported a 
normal back and spine on his reports of medical history both 
at pre-induction in October 1968 and at separation in October 
1970.  Additionally, while the examiner noted mild kyphosis 
upon induction examination in October 1968, the veteran's 
service medical records are silent to any complaints of, or 
treatment for, any back pain or injury during service.  
Moreover, the veteran's October 1970, separation examination 
does not note any abnormalities of the back or spine.  

The veteran submitted private medical records in conjunction 
with his claim.  Medical records from Dr. C.L., dated 
November 2000, note a long history of low back pain due to a 
herniated disc at the L5-S1 level, with a recent increase in 
pain.  Treatment records from Dr. D.S.F., dated May through 
October 2002, note a diagnosis of degenerative disc disease 
changes in the spine at multiple levels, with myofascial and 
low back pain most likely related to the degenerative disc 
disease.  

The record shows that the veteran also receives social 
security disability due to his degenerative disc disease.  
Records from the Social Security Administration indicate that 
the veteran herniated a disc in his lower back in 1973, while 
mowing the lawn.  However, the veteran does not report any 
other back problems of injuries prior to the 1973 injury. 

The veteran currently has degenerative disc disease of the 
spine.  However, the veteran's medical records are silent as 
to complaints of, or treatment for, any back pain or spinal 
condition during service or for three years after discharge 
from service.  Moreover, there is no objective medical 
evidence to link the veteran's current disability to service.  
The service medical records are silent as to any complaints 
of back pain or injury, and the first documented back pain 
occurred in 1973, three years after service.  Thus, 
presumptive service connection is not warranted under 
38 C.F.R. §§ 3.307, 3.309.  Moreover, there is no competent 
evidence to show that the veteran had any other back problems 
or injuries prior to his 1973 injury.  As there is no 
competent medical evidence linking degenerative disc disease 
to service, the claim must be denied.

The claim for residuals of a right hand and wrist injury:

The veteran contends that his right hand and wrist were 
injured during active service, while he worked as Military 
Police.  He asserts he had no weapons other than his right 
fist to use while breaking up fights and riots.

Review of the service medial records reveal no complaints of, 
or treatment for, right wrist or hand pain, with the 
exception of treatment in February 1970 for a laceration to 
the right hand, after which the veteran was returned to duty.  
The veteran's pre-induction report of medical history and 
examination, both dated October 1968, do not note any 
abnormalities of the right wrist and hand.  Similarly, the 
reports of medical history and of examination up on 
separation, both dated October 1970, do not note any such 
abnormalities.    

The veteran submitted private medical records in support of 
his claim.  The medical records contain complaints of right 
wrist pain.  In a treatment record  dated May 2002, Dr. 
D.S.F., noted a right wrist with radial and ulnar deviation 
which created a loud audible snap, which appeared to come 
from the ulnar side of the wrist near the extensor carpi 
ulnaris tendon.  In a treatment record dated October 2002, 
Dr. D.S.F. noted pain and discomfort with resistance to wrist 
flexion, but with radial pulse and capillary refill normal.  

The veteran was also afforded a VA examination in conjunction 
with his claim.  After physical examination and reviewing x-
rays, the examiner noted a slight decreased range of motion 
of the third proximal interphalangeal joint on the right hand 
with no pain, and right wrist pain.  The examiner further 
noted no significant osseous or joint abnormalities of the 
right hand or of the right wrist.

While the veteran currently experiences pain in his right 
wrist and hand, and currently experiences a slight decrease 
in range of motion, there is no indication that the veteran's 
current complaints are the result of any incident of service.  
The only indication of an injury during service was a 
laceration to the right hand, which was bandaged, and the 
veteran was released to duty.  Furthermore, the veteran's 
complaints of wrist and hand pain were first documented in 
May 2002, nearly thirty years after service.  Moreover, the 
veteran does not have a current diagnosis of any underlying 
disorder for the right hand and wrist pain he currently 
experiences.  In absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Finally, the veteran was also afforded a hearing in front of 
a decision review officer in conjunction with his claims.  
The veteran asserts that his current degenerative disc 
disease, back pain, and right wrist and hand pain are the 
result of the physical altercations with prisoners while 
serving as Military Police during service.  However, as a lay 
person, the veteran lacks the capacity to provide evidence 
that requires specialized knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  

In conclusion, there is no competent medical evidence 
providing a nexus between the veteran's active service and 
the claimed disabilities.  Thus, the evidence does not show 
that the residuals of an injury to the veteran's right hand, 
and the veteran's degenerative disc disease are related to, 
or were incurred in service.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claim that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for residuals of a right hand and wrist 
injury is denied.

Service connection for degenerative disc disease is denied.


REMAND

Under the Veteran's Claims Assistance Act of 2000 (VCAA), the 
VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence the VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

In the instant case, the veteran was granted service 
connection for residuals of an injury to the mouth, and 
assigned a noncompensable rating, by a rating decision in 
January 2003.  While the veteran was provided with the 
required notice with respect to his claim for service 
connection for residuals of a mouth injury, the veteran was 
not provided with notice of what type of information and 
evidence was necessary to substantiate his claim for an 
increased rating or to establish an effective date.

Subsequent to receiving the veteran's notice of disagreement 
with the initial rating assigned after the grant of service 
connection, the RO should have sent the veteran a letter 
notifying him of the information and evidence necessary to 
substantiate a claim for an increased rating and effective 
date, what information and evidence the VA would seek to 
obtain and what the veteran was responsible for providing, 
and informing the veteran to submit any pertinent evidence in 
his possession.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, the RO did not issue any such notification 
to the veteran regarding his claim for an initial compensable 
rating, nor for the establishment of an effective date.

Accordingly, the case is REMANDED for the following action:

1.	1.  The AMC should provide the veteran 
with proper VCAA notice of the 
information and evidence necessary to 
substantiate his claim for an increased 
rating and an effective date, 
including; notice of what evidence, if 
any, the veteran is expected to obtain 
and submit, what evidence will be 
retrieved by the VA, and inform the 
veteran that he should provide any 
evidence in his possession that 
pertains to the claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 
38 C.F.R. § 3.159.

2.	After the foregoing, the AMC should 
readjudicate the veteran's claim and 
issue a supplemental statement of the 
case, taking into consideration all 
evidence submitted by the veteran after 
the April 2005 statement of the case.  
The veteran should be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


